DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (US PGPub 2019/0252361, hereinafter to as “Nishida”) in view of Nastasi et al. (US PGPub 2006/0234474, hereinafter referred to as “Nastasi”).
Nishida disclose the semiconductor method substantially as claimed.  In figures 1-12 and corresponding text, where Nishida teaches, in claim 1, a method of forming a three-dimensional memory device, comprising:
 providing an assembly including from bottom to top, a substrate material layer (9, 10) (figures 1A and 1B; [0023-0026]); 
forming an alternating stack of insulating layers (32) and spacer material layers (44), wherein the spacer material layers are formed as, or are subsequently replaced with, electrically conductive layers (46) (figures 1A and 1B; [0023-0026]); 
forming memory openings through the alternating stack (32, 46) (figures 1A and 1B; [0023-0026]); and 
forming memory opening fill structures (58) in the memory openings, wherein each memory opening fill structure comprises a memory film and a vertical semiconductor channel having a bottom end that is electrically connected (figures 1A and 1B; [0023-0026]).  

Nishida fails to show, in claim 1, providing a first assembly including a transfer substrate, a single-crystalline germanium-containing layer, and a first silicon oxide component layer; 
providing a second assembly including a substrate material layer and a second silicon oxide component layer; 
bonding the first silicon oxide component layer to the second silicon oxide component layer to form a silicon oxide layer; 
detaching the transfer substrate from an assembly including, from bottom to top, the substrate material layer, the silicon oxide layer, and the single-crystalline germanium-containing layer.

Nastasi teaches, in claim 1, a similar semiconductor device that includes, providing a first assembly including a transfer substrate (18), a single-crystalline germanium-containing layer (the relaxed stained layer), and a first silicon oxide component layer (14) (figures 1a-1c; [0019] [0022-0029], [0034-0037]); 
providing a second assembly including a substrate material layer (16) and a second silicon oxide component layer (14) (figures 1a-1c; [0022-0029], [0034-0037]); 
bonding the first silicon oxide component layer to the second silicon oxide component layer to form a silicon oxide layer (figures 1a-1c; [0022-0029], [0034-0037]); 
detaching the transfer substrate (18) from an assembly including, from bottom to top, the substrate material layer (12), the silicon oxide layer (14), and the single-crystalline germanium-containing layer (the relaxed strained layer) (figures 1a-1c; [0019] [0022-0029], [0034-0037]); 
growing a single-crystalline III-V compound semiconductor layer (12) on the single-crystalline germanium-containing layer ([0023] examiner views the layer to be gallium nitride) (figures 1a-1c; [0022-0029], [0034-0037]).  In addition, Nastasi provides the advantages of improving the quality, surface smoothness, and control of the thickness of the transferred layer [0045-0046].

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, substitute providing a first assembly including a transfer substrate, a single-crystalline germanium-containing layer, and a first silicon oxide component layer; 
providing a second assembly including a substrate material layer and a second silicon oxide component layer; 
bonding the first silicon oxide component layer to the second silicon oxide component layer to form a silicon oxide layer; 
detaching the transfer substrate from an assembly including, from bottom to top, the substrate material layer, the silicon oxide layer, and the single-crystalline germanium-containing layer, in the method of Nishida, according to the teaching of Nastasi, with the motivation of improving the quality, surface smoothness, and control of the thickness of the transferred layer of the semiconductor device. 

Nishida in view of Nastasi, in claim 2, further comprising separating an assembly including the single-crystalline germanium-containing layer, the single-crystalline III-V compound semiconductor layer, the alternating stack, and the memory opening fill structures from the substrate material layer at a separation surface that includes a surface of the silicon oxide layer (figures 1a-1c; [0019] [0022-0029], [0034-0037]).  
Nishida in view of Nastasi, in claim 3, wherein the growing the single-crystalline III-V compound semiconductor layer on the single-crystalline germanium-containing layer occurs after the bonding the first silicon oxide component layer to the second silicon oxide component layer to form the silicon oxide layer (figures 1a-1c; [0019] [0022-0029], [0034-0037]); and 
therein the detaching the transfer substrate from an assembly including the substrate material layer, the silicon oxide layer, and the single-crystalline germanium-containing layer occurs after the bonding the first silicon oxide component layer to the second silicon oxide component layer (figures 1a-1c; [0019] [0022-0029], [0034-0037]).  
Nishida in view of Nastasi, in claim 4, further comprising: 
growing an in-process single-crystalline germanium-containing layer on the transfer substrate, wherein the first silicon oxide component layer is formed over the in-process single- crystalline germanium-containing layer (figures 1a-1c; [0019] [0022-0029], [0034-0037]); 
forming a hydrogen implanted region within the in-process single-crystalline germanium- containing layer by implanting hydrogen atoms, wherein the in-process single-crystalline germanium-containing layer is divided into the single-crystalline germanium-containing layer contacting the first silicon oxide component layer and an additional single-crystalline germanium-containing layer located on the transfer substrate, and wherein the first assembly comprises the additional single-crystalline germanium-containing layer and the hydrogen implanted region (figures 1a-1c; [0019] [0022-0029], [0034-0037]).  
Nishida in view of Nastasi, in claim 5, wherein detaching the transfer substrate from the assembly including the substrate material layer, the silicon oxide layer, and the single-crystalline germanium-containing layer comprises inducing bubbling of hydrogen atoms in the hydrogen implanted region, wherein a combination of the transfer substrate and the additional single-crystalline germanium-containing layer is detached from the single-crystalline germanium-containing layer(figures 1a-1c; [0019] [0022-0029], [0034-0037]).  
Nishida in view of Nastasi, in claim 6, wherein: the transfer substrate comprises a single-crystalline silicon substrate; the in-process single-crystalline germanium-containing layer is grown on the transfer substrate by an epitaxial growth process (figures 1a-1c; [0019] [0022-0029], [0034-0037]); and 
the separation surface comprises an interface between the first silicon oxide component layer and the second silicon oxide component layer (figures 1a-1c; [0019] [0022-0029], [0034-0037]).  
Nishida in view of Nastasi, in claim 7, further comprising forming first dielectric material layers embedding first metal interconnect structures and first bonding pads over the alternating stack, wherein the first metal interconnect structures are electrically connected to nodes of the memory opening fill structures or the electrically conductive layers (figures 1A and 1B; [0023-0026], Nishida).  

Nishida in view of Nastasi, in claim 8, further comprising: 
forming field effect transistors on a semiconductor substrate (figures 1A and 1B; [0023-0026]); 
forming second dielectric material layers embedding second metal interconnect structures and second bonding pads over the field effect transistors, wherein the second metal interconnect structures are electrically connected to nodes of the field effect transistors (figures 1A and 1B; [0023-0026]); and 
bonding the second metal pads to the first metal pads, wherein the field effect transistors are located in a peripheral circuit configured to control operation of memory elements in the memory opening fill structures (figures 1A and 1B; [0023-0026]).  
Nishida in view of Nastasi, in claim 9, wherein the assembly including the single-crystalline germanium-containing layer, the single-crystalline III-V compound semiconductor layer, the4Application No. 16/912,196Docket No.: 3590-989A Reply to Final Office Action of April 29, 2022alternating stack, and the memory opening fill structures is separated from the substrate material layer after the second metal pads are bonded to the first metal pads (figures 1A and 1B; [0023-0026]).  
Nishida in view of Nastasi, in claim 10, further comprising: 
forming a first silicon nitride diffusion barrier layer on sidewalls of the first dielectric material layers, wherein a surface of the silicon oxide layer is physically exposed (figures 1A and 1B; [0023-0026]); 
forming a second silicon nitride diffusion barrier layer on sidewalls of the second dielectric material layers (figures 1A and 1B; [0023-0026]); and 
isotropically etching peripheral portions of the silicon oxide layer prior to separating the assembly including the single-crystalline germanium-containing layer, the single-crystalline III-V compound semiconductor layer, the alternating stack, and the memory opening fill structures from the substrate material layer (figures 1A and 1B; [0023-0026]).  
Nishida in view of Nastasi, in claim 11, wherein each of the memory opening fill structures comprises a III-V compound semiconductor pedestal contacting a bottom end of a respective one of the vertical semiconductor channels and contacting a top surface of the single-crystalline III-V compound semiconductor layer (figures 1A and 1B; [0023-0026]).  
Nishida in view of Nastasi, in claim 12, wherein each III-V compound semiconductor pedestal is epitaxially aligned to the single-crystalline III-V compound semiconductor layer.  
Nishida in view of Nastasi, in claim 13, wherein each vertical semiconductor channel comprises a III-V compound semiconductor material.  
Nishida in view of Nastasi, in claim 14, wherein: each III-V compound semiconductor pedestal and each vertical semiconductor channel have a doping of a first conductivity type (figures 1A and 1B; [0023-0026]); and 
the single-crystalline III-V compound semiconductor layer has a doping of the first conductivity type (figures 1A and 1B; [0023-0026]).  
Nishida in view of Nastasi, in claim 15, wherein each memory film comprises a layer stack including a blocking dielectric layer, a charge storage layer, and a tunneling dielectric layer that contacts a respective one of the vertical semiconductor channels (figures 1A and 1B; [0023-0026]).
Nishida in view of Nastasi, in claim 21, wherein the silicon oxide layer is located between the substrate material layer and the single-crystalline germanium-containing layer (figures 1A and 1B; [0023-0026]).

Response to Arguments
Applicant’s arguments with respect to claims 1-15 and 21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The Applicant’s amendment has necessitated new grounds of rejection.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        September 9, 2022